In an action, inter alia, to recover damages for assault, the appeal is from so much of a judgment of the Supreme Court, Nassau County (Levitt, J.), entered May 22, 1980, after a jury trial, as awarded damages to plaintiffs Robert and Kathleen Pagliuca. Judgment modified, on the law, by deleting the fifth decretal paragraph, which awarded damages to Kathleen Pagliuca, and by substituting a provision dismissing her cause of action. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. The jury’s award of damages to Kathleen Pagliuca for loss of her husband Robert’s services and consortium was improper given its finding that there was no proximate *587causation between the underlying battery and Robert’s condition. (See Barry v Manglass, 55 NY2d 803.) We have considered appellants’ other contentions and find them to be without merit. Weinstein, J. P., O’Connor, Bracken and Rubin, JJ., concur.